Citation Nr: 1135944	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  07-07 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether the reduction in the rating for residuals of prostate cancer from 60 percent to 40 percent, effective September 1, 2005, was proper.

2.  Entitlement to service connection for hypertension, to include as due to Agent Orange exposure, and to include as secondary to service-connected diabetes mellitus or posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1963 to September 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In June 2005, the RO reduced the Veteran's rating for residuals of prostate cancer from 60 percent to 40 percent, effective September 1, 2005.  In September 2009, August 2010, and December 2010, the RO denied service connection for hypertension on a direct and presumptive basis, and as secondary to the service-connected diabetes mellitus and PTSD, respectively.  

The Veteran initially requested and was scheduled for a videoconference hearing before a Veterans Law Judge.  However, prior to the scheduled hearing in March 2011, he requested that the hearing be postponed, and another hearing was scheduled for June 2011.  The Veteran failed to appear for this rescheduled hearing, despite being notified of his last known address, and he has not thereafter requested that the hearing be rescheduled.  As such, the hearing request is considered to have been withdrawn.  See 38 C.F.R. §  20.704(d) (2010).

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The preponderance of the evidence fails to establish that there was an actual decrease in the severity of the Veteran's residuals of prostate cancer, or that any possible improvement actually increased his ability to function at work and home.  



CONCLUSION OF LAW

The reduction in the rating for residuals of prostate cancer from 60 percent to 40 percent, effective September 1, 2005, was improper, and restoration of the prior rating is warranted.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107, 5112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.105(e), 3.159, 4.115a, 4.115b, Diagnostic Code 7528 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Additional due process requirements, as set forth in 38 C.F.R. §§  3.105(e), must be followed in most cases involving the reduction of a disability rating.  However, the Board concludes herein that the rating reduction for the Veteran's residuals of prostate cancer was improper, and restoration of the prior 60 percent rating is warranted.  As this constitutes a full grant of the benefit sought on appeal, no further development or discussion of these provisions is necessary.

In any case involving a rating reduction, the fact-finder must ascertain, based upon a review of the entire record, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon a thorough examination.  To warrant a reduction, it must be determined not only that an improvement in the disability level has actually occurred, but also that such improvement actually reflects an improvement in the ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21 (1993) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13).  

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  Hohol v. Derwinski, 2 Vet. App. 169 (1992).  However, if the rating was continued in order to see if improvement was in fact shown, the comparison point could include prior examinations as well.  Collier v. Derwinski, 2 Vet. App. 247 (1992).  The reduction of a rating generally must have been supported by the evidence on file at the time of the reduction, but pertinent post-reduction evidence favorable to restoring the rating must also be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).  

The Board notes that the Veteran's 60 percent rating for residuals of prostate cancer was in effect since November 2003, or less than five years prior to the June 2006 rating decision at issue.  Therefore, the additional procedural requirements as set forth in 38 C.F.R. § 3.344 do not apply.

If there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt shall be resolved in favor of the Veteran.  In other words, a rating reduction must be supported by a preponderance of the evidence.  38 U.S.C.A. § 5107(a); see also Brown, 5 Vet. App. at 421.

In this case, the Veteran was granted service connection for prostate cancer with an initial disability rating of 100 percent, effective in November 1999.  This rating was subsequently reduced to 60 percent for residuals of prostate cancer effective in November 2003 based, in part, on the results of a February 2003 VA examination which indicated that there was no recurrence of cancer.  Although the Veteran disputed this reduction and a Statement of the Case was issued, he was notified that his substantive appeal was not timely filed, and he did not further appeal.  

In March 2005, the RO proposed the reduction of the rating for residuals of prostate cancer from 60 percent to 20 percent, based primarily on VA examinations conducted in April 2004 and February 2005.  The Veteran disputed this proposal and submitted private treatment records.  In a June 2005 rating decision, the RO finalized the reduction of the rating for residuals of prostate cancer from 60 percent to 40 percent, effective as of September 1, 2005.  This appeal followed.

VA regulations provide that malignant neoplasms of the genitourinary system are to be rated as 100 percent disabling.  Following the cessation of therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination after six months.  Thereafter, if there has been no local reoccurrence or metastasis, residuals are to be rated as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code (DC) 7528 & Note.  

Here, the Veteran was rated based on voiding dysfunction.  Under 38 C.F.R. § 4.115a, the particular voiding condition is to be rated as urine leakage, urinary frequency, or obstructed voiding.  Urine leakage (continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence) is assigned a 40 percent rating it requires the wearing of absorbent materials which must be changed 2 to 4 times per day.  A 60 percent rating is warranted for urine leakage where there is required use of an appliance or wearing of absorbent materials which must be changed more than 4 times per day.  For urinary frequency, the maximum rating of 40 percent will be assigned where there is a daytime voiding interval of less than one hour, or awakening to void five or more times per night.  The maximum rating available for obstructed voiding is 30 percent, and such ratings are based on hesitancy, slow or weak stream, decreased force of stream, as well as recurrent urinary tract infections and stricture disease.  38 C.F.R. § 4.115a.

Renal dysfunction warrants a 60 percent rating where there is constant albuminuria with some edema, or definite decrease in kidney function, or hypertension at least 40 percent disabling.  Id.  Hypertension warrants a 40 percent rating where diastolic pressure is predominantly 120 or more.  38 C.F.R. § 4.104, DC 7101.

Pertinent evidence of record includes several VA examination reports before and after the rating reduction, as well as VA and private treatment records.  Considering all lay and medical evidence of record, the Board finds that the preponderance of the evidence fails to establish that there was an actual decrease in the severity of his residuals of prostate cancer, or that any possible improvement actually increased his ability to function at work and home, at the time of the rating reduction.  

Concerning the level of severity prior to the rating reduction at issue, the Veteran reported during the January 2002 VA examination that he had urinary frequency every 2 hours during the day, and he would get up 3 times at night.  The Veteran also reported some incontinence, especially if he could not get to the bathroom on time, stating that he did not wear pads but that he had Kleenex in his underwear at the time of the examination.  The Veteran was noted to have completed treatment for prostate cancer.  He also had erectile dysfunction, which was granted separate service connection and a noncompensable rating.  There were no current urinary tract infections, renal colic, or acute nephritis, and blood pressure was 130/75.  

Similarly, a February 2002 VA treatment record indicates that the Veteran was doing well from a voiding standpoint, with minimal symptoms of nocturia 1-2 times per night and occasional incomplete emptying.  Post voiding residuals were 0 cc's.  The Veteran diagnosed with a history of prostate cancer status post brachytherapy, doing well.  In April 2002, the Veteran denied urinary symptoms, and the prostate cancer was noted to be stable.  A February 2003 VA treatment record reflects urinary frequency 1-3 times per night, and that the Veteran emptied well.  The February 2003 VA examiner did not record any specific symptoms, but indicated that a review of the VA treatment records showed no recurrence of prostate cancer.

During an April 2004 VA examination, the Veteran reported noticing incontinence of urine and erectile dysfunction since he was treated for prostate cancer with brachytherapy beginning in September 2000.  The examiner stated that it was impossible to determine whether there was recurrence of prostate cancer, and there were no specific notations as to severity and frequency of symptoms.  

Accordingly, another VA examination was provided in February 2005.  At that time, the Veteran reported having to urinate 1-2 times per hour during the day, and nocturia 2-3 times per night.  He had a good urine stream but did not feel like he was completely emptying his bladder.  The Veteran also reported a sense of urgency, and a small amount of urinary incontinence if he did not give himself enough time to get to the bathroom, which occurred 2-3 times per month.  There was a one-week period of hematuria in December 2004, but he never had this evaluated.  There was only one urinary tract infection in the past year, there were no kidney stones or acute nephritis, and blood pressure was 126/73.  The diagnosis was prostate cancer in remission, as evidenced by the stable prostate specific antigen (PSA) level, as well as erectile dysfunction, polyuria with infrequent episodes of urge incontinence, and gross hematuria of unknown etiology.   

A May 2005 private record from UAB reflects no use of diapers, voiding at less than 2-hour intervals during the day, and voiding 5 or more times per night.  

After the June 2005 rating decision, a November 2005 private record from UAB demonstrated the same frequency and severity of symptoms as in May 2005.

The Veteran was afforded another VA examination in June 2006.  At that time, he reported a daytime voiding interval of less than one hour, as well as 5 or more instances of voiding per night.  He also reported occasional urgency and "always" dribbling, as well as urinary incontinence with intermittent use of appliance.  There was occasional hesitancy or difficulty starting a stream, hematuria, and straining to urinate, and frequent weak or intermittent stream.  The Veteran denied dysuria, urethral discharge, and obstructed voiding or urine retention, and there were no recurrent urinary tract infections or urinary tract stones.  There was also no renal dysfunction or failure, acute nephritis, hydronephrosis, or cardiovascular symptoms.  

At a November 2009 VA examination, the Veteran continued to report weak urinary stream, incomplete emptying, urinary leakage issues, and erectile dysfunction.  Similarly, he reported urinary urgency, hesitancy or difficulty starting a stream, weak or intermittent stream, dysuria, dribbling, straining to urinate, hematuria, and urine retention.  Daytime voiding interval was 1-2 hours, and there were 5 or more instances of voiding per night.  The Veteran was again noted to have urinary incontinence with intermittent use of appliance.   The diagnosis was prostate cancer with treatment and residuals of erectile dysfunction, urinary obstruction, and mild urinary incontinence issues.  

Similarly, VA treatment records dated in September 2006, November 2006, August 2007, February 2008, September 2008, September 2009, and April 2010 reflect symptoms of nocturia, retention, frequency, dysuria, polyuria, and incontinence.

In summary, the pertinent evidence prior to the June 2005 rating decision, which reduced the rating from 60 to 40 percent, demonstrates symptoms of urinary frequency every 2 hours during the day and voiding 1-3 times per night through February 2005.  The daytime voiding interval was recorded as 1-2 times per hour in February 2005, and less than a 2-hour interval in May 2005.  Night voiding was also recorded as 5 or more times per night in May 2005.  In addition, there was occasional incomplete emptying, and some occasional incontinence associated with urgency, not requiring the use of pads but with Kleenex in the underwear.  There were no recurrent urinary tract infections, or renal symptoms warranting a higher rating under that code.  The evidence was repeatedly interpreted to show no recurrence of prostate cancer.  See VA examination reports dated in January 2002, February 2003, April 2004, February 2005; VA treatment records dated from February 2002 to February 2003; private record from UAB dated in May 2005.

The pertinent evidence subsequent to the June 2005 rating decision continues to reflect nocturia, retention, frequency, dysuria, polyuria, and incontinence.  Specifically, the daytime voiding interval continued to be either less than 1 hour or 1-2 hours, and the Veteran consistently reported awakening to void 5 or more times per night.  In addition, there continued to be occasional urgency, and frequent "dribbling" or urinary incontinence with intermittent use of unspecified appliance.  The Veteran began to report symptoms of obstructed voiding including hesitancy and slow or weak stream, but there continued to be no recurrent urinary tract infections.  No renal symptoms warranted a higher rating under that code, and there continues to be no evidence of recurrence of prostate cancer.  See VA examination reports dated in June 2006, November 2009; VA treatment records dated from November 2006 to April 2010; private record from UAB dated in November 2005.

Based on the foregoing, it is questionable whether the Veteran met the criteria for a 60 percent rating for residuals of prostate cancer at the time of the June 2005 rating decision, or currently.  In particular, while the evidence demonstrates intermittent use of an appliance or absorbent materials for urine leakage or incontinence, it does not appear that he has required the use of an appliance or wore absorbent materials that were changed more than 4 times per day at any point, which would warrant the maximum 60 percent rating for voiding function on this basis.  See 38 C.F.R. § 4.115a.  There was has also been no evidence of renal dysfunction to support a 60 percent rating on that basis.  See id.  Rather, the evidence has demonstrated a daytime voiding interval ranging from less than 1 hour to 3 hours, as well as awakening to void 5 or more times per night.  The nighttime voiding has consistently warranted a 40 percent rating for urinary frequency.  See id.  

However, a rating may not be reduced simply because the Veteran does not meet the rating criteria for the prior rating, unless the underlying disorder has shown improvement, or unless clear and unmistakeable error (CUE) is shown in the assignment of the prior disability rating.  Here, CUE has not been established, and the preponderance of the evidence fails to show an actual improvement in the level of disability, or in the ability function under the ordinary conditions of life and work.  Accordingly, the reduction in the Veteran's rating for residuals of prostate cancer to 40 percent was not proper, and a restoration of the prior 60 percent rating, effective September 1, 2005, is warranted.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; Brown, 5 Vet. App. at 420-21.


ORDER

Restoration of a 60 percent rating for residuals of prostate cancer is granted, effective September 1, 2005.


REMAND

The Veteran asserts that his hypertension was caused by his worsening diabetes mellitus, as they were both diagnosed in the same time frame and diabetes mellitus is a systemic disease that affects circulation and the heart.  He further contends that PTSD has been shown to cause heart and circulatory problems including high blood pressure, and that Agent Orange exposure has been proven to affect the heart and circulation.  See November 2009 notice of disagreement, December 2009 statement.  

Further development is necessary for a fair adjudication of the Veteran's claim.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

First, there is an indication that there may be outstanding pertinent treatment records.  Specifically, the Veteran has identified treatment at the Birmingham VA Medical Center (MC) and the Shoals VA Outpatient Clinic (OPC) VA treatment records have been obtained for several periods over the years, to include as early as March 1999 and as late as April 2010, but there are several gaps in treatment.  Complete VA treatment records should be obtained upon remand, to include any mental health records, as the Veteran claims that his condition is secondary to his PTSD.  The Veteran has also had treatment from several private providers for his prostate condition, and there is a reference to diabetes mellitus in records from Florence Clinic, to include Dr. P.  As such, the Veteran should be requested to identify the facility location and date of any outstanding VA or private records pertaining to his hypertension, diabetes mellitus, or PTSD since service, and appropriate efforts should be made to obtain them.

The Veteran is not competent, as a lay witness, to testify as to the etiology of his hypertension, to include whether it is related to his diabetes mellitus or PTSD or to Agent Orange exposure.  However, the Board finds that the evidence of record requires VA to obtain a medical opinion as to these questions.  While the Veteran was afforded a VA examination concerning his diabetes mellitus in July 2010, no opinion was offered as to any relation to the hypertension, to include as to causation or aggravation beyond the natural progression.  Further, an opinion has not been requested concerning the relationship, if any, between the Veteran's hypertension and his PTSD.  After all pertinent, available medical records have been associated with the claims file, the Veteran should be scheduled for a VA examination to determine the etiology of his hypertension, to include whether it is due to Agent Orange exposure or is secondary to service-connected diabetes mellitus or PTSD.  

Finally, it does not appear that the Veteran's representative has reviewed the claims file to make arguments as to the claim for hypertension, to include through a VA Form 646.  If the claim remains denied after conducting all appropriate development upon remand, a supplemental statement of the case should be issued to the Veteran and his representative, and an appropriate period should be allowed for response.  In particular, the representative should be allowed the opportunity to present arguments, to include in a VA Form 646 or other manner, as appropriate. 

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify any treatment since separation from service for hypertension, diabetes mellitus, or PTSD and to complete an authorization and release (VA Form 21-4142) for any non-VA providers.  After obtaining the necessary authorizations, request copies of any outstanding records, including but not limited to medical or mental health records from the Birmingham VAMC or the Shoals VAOPC dated since 1999.  All requests and all responses should be documented, including negative responses, and all records received must be associated with the claims file.  If any records cannot be obtained after making reasonable efforts, notify the Veteran and allow an opportunity to provide any missing records.

2.  After the development indicated above in the above paragraphs has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of his current hypertension.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  The examiner should respond to the following:  

(a)  Is it at least as likely as not (probability of 50 percent or more) that the Veteran's current hypertension (1) is proximately due to, or the result of, or (2) was aggravated beyond its normal progression as a result of the service-connected neck diabetes mellitus or PTSD?

(b)  If the Veteran's hypertension was not caused or aggravated by a service-connected disability, is at least as likely as not (probability of 50 percent or more) that such condition was otherwise incurred in or aggravated by service, to include as due to Agent Orange exposure during his service in Vietnam?  Also, is it at least as likely as not that the hypertension manifested to a degree of at least 10 percent within one year after the Veteran's discharge from service, or by September 1966?  

	A complete rationale must be provided for any opinion offered, which should reflect consideration of all lay and medical evidence of record.  If an opinion cannot be offered without resorting to speculation, please indicate such in the report and explain why a non-speculative opinion cannot be offered.  

3.  After completing any further development as may be indicated by any response received upon remand, readjudicate the claim for hypertension, with consideration of all lay and medical evidence of record.  All raised theories of service connection should be addressed, including but not limited to as due to Agent Orange exposure, or as secondary to the service-connected diabetes mellitus or PTSD.  

4.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.  Further, ensure that the representative has the opportunity to review the case and present arguments, to include in a VA Form 646 or other document, as appropriate.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of the examination requested in this REMAND is to obtain information and/or evidence which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


